Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2022 has been entered.

DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-28, as filed 06/24/2022, are currently pending and have been considered below.
Priority is generally acknowledged to 62/893,057 which was filed 08/28/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claims recite “blood sugar stress prediction score,” “blood fats stress prediction score,” “gut health impact prediction score,” and “hunger prediction score” in claims 1 and 14 and “blood sugar stress score,” “blood fat stress score,” and “gut health impact score” in claims 7 and 20. The specification provides no algorithm which one of ordinary skill in the art could use to determine these scores. The plain meanings of the terms do not indicate algorithms and the terms do not appear to be terms of art with accepted meanings.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite: 
A system, comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: 
--accessing food data associated with one or more foods to score for a user; 
--accessing user data associated with the user;
--causing a machine learning mechanism trained using biological measurements of other users to execute on at least one or more of the one or more processors or on one or more other processors; 
--generate via the machine learning mechanism, a food score that is personalized for the user in response to receiving at least a portion of the food data and the user data, the food score based at least in part on a plurality of predicted properties including at least two of a blood sugar stress prediction score associated with to the one or more foods and personalized for the user, a blood fats stress prediction score associated with the one or more foods and personalized for the user, a gut health impact prediction to the one or more foods that is personalized for the user, a hunger prediction score associated with the one or more foods and personalized for the user; and 
--causing the food score to be presented within a user interface to the user.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each underlined component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like a user interface, nothing in the claims precludes the italicized portions from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. For example, the dependent claims add additional considerations that are considered when making predictions and scores and may be performed in the mind but for recitation of generic computer components.  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of accessing food and user data and causing the food score to be presented within a user interface to the user which amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0120], see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as causing a machine learning mechanism trained using biological measurements of other users to execute on at least one or more of the one or more processors or on one or more other processors, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Adamowicz (USP App. Pub. No. 2011/0318717) in view of Segal (USP App. Pub. No. 2016/0232311) and Solari (USP App. Pub. No. 2018/0233223).

Regarding claim 1, Adamowicz discloses A method (“The advice generation module 116 may develop the personalized nutrition advice,” par. [0063]), comprising: accessing food data associated with one or more foods to score for a user; accessing user data associated with the user (“the personalized food data 124 may include foods that the user 120 prefers to eat or chooses not to eat (e.g., meat or green beans); food allergies of the user 120; food intolerances of the user 120; medical conditions of the user 120 (e.g., diabetes or high blood pressure); and the minimum and/or maximum amount of calories, proteins, sugar, salt, and/or bad fat (or other contents/ingredients) which the user 120 prefers to consume in a day or other period of time,” par. [0050]); 
--causing [a food score] to be presented within a user interface to the user (“the system 100 may present the user 120 with a ranked list of food items, ordered in decreasing order of desirability for the user to eat, possibly along with scores associated with each food item,” par. [0064]).

Adamowicz does not expressly disclose, but Segal teaches:
--causing a machine learning mechanism trained using biological measurements of other users (“he group database comprises data pertaining to responses of other subjects to foods,” par. [0086]) to execute on one or more processors or on one or more other processors to (“The multidimensional analysis procedure optionally and preferably comprises a machine learning procedure, such as one or more of the procedures described above,” par. [0215]); 
--generate a food score that is personalized for the user, in response to receiving at least a portion of the food data and the user data, the food score based at least in part on a plurality of predicted properties including at least two of: a blood sugar stress prediction score associated with the one or more foods and personalized for the user (“A personalized machine-learning algorithm for predicting the individualized glycemic response to food intake has been devised,” par. [0231]), a blood fats stress prediction score associated with the one or more foods and personalized for the user (“Some embodiments of the present invention can be used to prevent, treat and/or control hyperlipidemia,” par. [0116]), a gut health impact prediction score associated with the one or more foods and personalized for the user (“The present embodiments encompass the recognition that microbial signatures can be relied upon as proxy for microbiome composition and/or activity. Microbial signatures comprise data points that are indicators of microbiome composition and/or activity par. [0141]; “The present embodiments provide biological and computational toolbox that incorporates the dietary habits and optionally also the genetics and/or microbiota of the subject in predicting his/her responses (e.g. glycemic response) to a variety of untested foods,” par. [0211]), a hunger prediction score associated with the one or more foods and personalized for the user.
It would have been obvious before the effective filing date to one of ordinary skill in the art to expand Adamowicz’s food recommendations with Segal’s machine learning techniques for developing an individualized food recommendation because personalizing recommendations can reduce the risk of hyperglycemia (par. [0097]) and provide personalized nutrition guidance “which is a significant improvement to the conventional empirically-based nutrition” (par. [0097]).

Adamowicz’s food recommendations combined with Segal’s various food scores (i.e., predicted food responses) does not appear to discloses generating a single score based on at least two of the component scores. Solari discloses generating a single nutritional health score based on a plurality of component scores (“Given the component nutritional health scores for the individual nutrients of a consumable, the disclosed system further calculates an aggregate nutritional health score by computing a weighted average of the scores for the nutrients,” par. [0026]; par. [0198]; Tables 1 and 2).
It would have been obvious before the effective filing date to one of ordinary skill in the art to expand Adamowicz’s food recommendations and Segal’s machine learning techniques for developing individualized food predicted responses with Solari’s combination of scores into a single score because the score “enables individuals to make actionable decisions based on nutritional scoring, and allows them flexibility in food consumption based on their individual nutrient requirements.” (Solari par. [0077]).

Regarding claim 2, Adamowicz further discloses: wherein the food data indicates one or more of the food category of the food (“identify the category of the presented food item,” par. [0044]), a fat composition of the food, a fat source of the food, a fat quality of the food, a carbohydrate composition of the food, a glycemic index of the carbohydrates of the food, a carbohydrate quality of the food, a protein composition of the food, a fiber composition of the food (“amount of fiber,” par. [0061]), a level of processing of the food, a production method of the food, a user preparation method of the food, one or more flavor enhancers included in the food, one or more emulsifiers included in the food, a food preservation method of the food, a location where the food was produced, an animal method by which one or more animals contributing to the food were reared, caught, or slaughtered.

Regarding claim 3, Adamowicz does not expressly disclose but Segal teaches: wherein one or more of a blood sugar control and blood fat control are calculated for a user (“A personalized machine-learning algorithm for predicting the individualized glycemic response to food intake has been devised,” par. [0231]; “Some embodiments of the present invention can be used to prevent, treat and/or control hyperlipidemia,” par. [0116]), reflecting a personal blood sugar response for the user and a personal blood fats response compared against other users for the same foods (this “reflecting” limitation is interpreted as naturally flowing from the calculations rather than representing a separate feature. For purposes of compact prosecution, the Examiner notes that Segal discloses this in par. [0116] and col. 15 lines 5-7).
The motivation to combine is the same as in claim 1.

Regarding claim 4, Adamowicz does not expressly disclose but Segal teaches: wherein the food score is personalized based at least in part on a microbiome of the user (“The present embodiments encompass the recognition that microbial signatures can be relied upon as proxy for microbiome composition and/or activity. Microbial signatures comprise data points that are indicators of microbiome composition and/or activity,” par. [0141]; “The present embodiments provide biological and computational toolbox that incorporates the dietary habits and optionally also the genetics and/or microbiota of the subject in predicting his/her responses (e.g. glycemic response) to a variety of untested foods,” par. [0098]).
The motivation to combine is the same as in claim 1.

Regarding claim 5, Adamowicz does not expressly disclose but Segal teaches: weighting the plurality of the properties based on the user and using the weighting to generate the food score (“This similarity can be evaluated, for example, through nearest-neighbor or locally weighted methods, e.g., using Euclidian distances,” par. [0206]).
The motivation to combine is the same as in claim 1.

Regarding claim 6, Adamowicz further discloses: generating the user interface, wherein generating the user interface includes generating a single food score user interface (UI) element that when presented provides a visual indication of the food score categorized into a single category selected from categories of recommended consumption guidance (“the system 100 may present the user 120 with a ranked list of food items, ordered in decreasing order of desirability for the user to eat, possibly along with scores associated with each food item,” par. [0064]) wherein the categories may be one or more of color-coded with a traffic light system (“a green/red/or orange…green light…red light” par. [0059]), or wherein the categories include two or more of a first category that indicates the food may be eaten frequently or in significant quantities, a second category that indicates that the food may be eaten regularly, a third category that indicates that the food may be eaten in moderation, and a fourth category that indicates that the food may be eaten rarely or in small quantities (“You've had a little too many sweetened drinks lately, why don't you try vitamin flavored water instead?,” par. [0059]).

Regarding claim 7, Adamowicz does not expressly disclose but Segal teaches: 
--generating a blood sugar stress score for the food that is personalized for the user (“The present embodiments provide biological and computational toolbox that incorporates the dietary habits and optionally also the genetics and/or microbiota of the subject in predicting his/her responses (e.g. glycemic response) to a variety of untested foods,” par. [0098]); 
--generating a blood fat stress score for the food that is personalized for the user (the glycemic response is interpreted as a blood fat stress score because hyperlipidemia and gallstones are associated with type 2 diabetes, par. [0003]); 
--generating a gut health impact score for the food that is personalized for the user (“It was also found by the present inventors that the microbiome profile relates to the blood glucose levels, through an association between insulin resistance and gut microbiota,” par. [0148])
--generating the user interface, wherein generating the user interface includes generating one or more of a blood sugar stress UI element that presents information associated with the blood sugar stress score, a blood fat stress UI element that presents information associated with the blood fat stress score, and a gut health impact UI element that presents information associated with the gut health impact score (“The method optionally and preferably continues to 15 at which the estimated response is stored, at least temporarily, in a computer readable medium from which it can be extracted or displayed as desired,” par. [0094]).

Regarding claim 8, Adamowicz further discloses: generating the food score is based at least in part on one or more of one or more foods previously eaten by the user, a time of day, sleep data associated with the user, and exercise performed by the user (“The server 504 may, for example, recommend that the user 522 a eat food that previously has been eaten by users (possibly including the user 522 a herself or himself) whose profiles (e.g., personalized food data 124 and/or user food selection 138) are similar to that of the user,” par. [0119]).

Regarding claim 9, Adamowicz further discloses: generating a day score for the user, wherein the day score is based on different food eaten during a day and can change (daily record has calorie score in FIG. 7D and 7G; “A total diet quality score for the day, week, month, etc.,” par. [0061]) based at least in part on at least one of the fat clearance capabilities of the user, an amount of fat eaten throughout a time period of the day by the user (730d in FIG. 7G), a quality of the fat eaten throughout a time period of the day by the user, an amount of vegetables eaten throughout the day by the user, an amount of fruit eaten throughout the day by the user (Apple Danish in FIG. 7D), an amount of plants eaten throughout the day by the user, a diversity of different plants eaten throughout the day by the user, an amount of fiber eaten throughout the day by the user, an amount of exercise that was performed in a previous day and/or the day, a time when exercise was done compared with when the food was eaten, and an amount/quality/timing of sleep for the user within a specified time period.

Regarding claim 10, Adamowicz further discloses: wherein generating the food score includes lowering the food score based at least in part on determining that a number of calories exceeds a calorie threshold associated with the user, wherein the calorie threshold is based at least in part on one or more of an activity level of the user, a height and weight of the user (“The maximum values associated with each parameter may be based on demographic data associated with the user 120, such as the user's age, gender, and home address, and on additional personal information, such as the user's weight, height, and level of fitness,” par. [0102]), an age of the user, a gender of the user, and a daily calorie usage for the user (“The system 100 may advise the user 120 not to eat a particular food item as a result of determining that the particular food item scores poorly (e.g., below a particular threshold level, such as 50%) as the result of performing such a search, or advise the user to eat a particular food item as a result of determining that the particular food item scores well as the result of performing such a search,” par. [0064]);.

Regarding claim 11, Adamowicz further discloses: generating food guidance for the user, wherein the food guidance is based at least in part on the food score (“Do not eat this”—red light,” par. [0059), and wherein the food guidance can include targets that indicates a proportion of fat and carbohydrate for the user to eat (fat and carbohydrate proportions in FIG. 7G. The Examiner notes that art is provided for purposes of compact prosecution but this latter “wherein” clause is optional because of the word “can”.).

Regarding claim 12, Adamowicz further discloses: generating the food score is based on food that has been eaten by the user over a time period longer than a day (“A total diet quality score for the day, week, month, etc.,” par. [0061]).

Regarding claim 13, Adamowicz further discloses: receiving an indication of food eaten by the user at a time (times in FIG. 7D); and confirming that the food was eaten by the user at the time based at least in part on data received by an electronic device that measures a glucose response of the user (“input received from a glucose monitoring device,” par. [0073]).

	Claims 14-26 are substantially similar to claims 1-13 (respectively) and are rejected with the same reasoning.

	Claims 27-28 are substantially similar to claims 1-2 (respectively) and are rejected with the same reasoning.


Response to arguments
Applicant's arguments filed 06/24/2022 have been fully considered and are discussed below. 
Regarding 112(b), Applicant’s amendments do not clarify the indefiniteness described in the previous rejection, and no arguments are provided. These rejections are thus maintained.
Regarding the subject matter ineligibility rejections, Applicant generally argues that the claim amendments render the rejection moot. They do not. As in the previous rejection, the amended claims are ineligible for the reasons described above and in the arguments in the Office action dated 04/06/2022 (incorporated herein).
Regarding the prior art rejections, Applicant argues that no portions of Segal or Adamowicz disclose the claimed “the food score based at least in part on a plurality of predicted properties including at least two of” the various factors. Remarks pages 15-16. While it is not entirely clear which aspects of the teachings described in the previous action Applicant is disputing, the emphasis in the previous quotation suggests it is the use of at least two factors in a single score. The argument is moot in light of the new combination including Solari set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant, can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626